Citation Nr: 0403751	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to basic eligibility for Department of 
Veterans Affairs death pension benefits.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The deceased spouse of the appellant had active service with 
the U.S. Naval Reserve from June 30, 1942, to September 11, 
1942.  

This appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
appellant should further action be required on her part.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 letter from the VARO in 
Detroit which denied the appellant's claim for death pension 
benefits because the records showed that the appellant's 
spouse had only 72 days of active wartime service, not the 
ninety (90) days of wartime service required for entitlement 
to nonservice-connected death pension benefits.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA requires VA notify a claimant and 
the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Review of the record of this case discloses the appellant has 
not been informed of the provisions of the VCAA.  In 
particular, she has not been informed of development 
information specific to her claim, such as the need for a 
medical opinion regarding the deceased's Hodgkin's disease 
and whether or not it was aggravated by his 72 days of active 
service.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The RO should send the appellant a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  For example, she is 
to be informed of the need for a medical 
opinion regarding the status of the 
deceased's Hodgkin's disease during this 
brief period of active service in 1942.  
The communication should inform her of 
which portion of the information and 
evidence is to be provided by her and 
which part, if any, VA will attempt to 
obtain on her behalf.  An appropriate 
period of time should be allowed for 
response.

2.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the appellant and 
her representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board, if otherwise 
in order.  The purpose of this REMAND is to comply with 
governing adjudicatory procedures.  The Board intimates no 
opinion as to any final outcome warranted.  No action need be 
taken by the appellant unless she is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




